DETAILED ACTION

Response to Amendment
Claims 1-7 and 9-10 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 5/11/2021.

Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 5/11/2021 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a method of manufacturing a battery including injecting electrode solution into a pouch case, placing in a jig to fix and press the pouch cell, and an activation step including charging & discharging the battery cell while pressure is applied to the pouch by the jig such that the pouch cell has a SOC of 50-100%.
Yang, Saito, Chazal, and Lev are considered to be the prior art references of record closest to the aforementioned claim limitations.  However, none of the references alone nor in combination discloses nor renders obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, Yang discloses a method including applying pressure to an initial charge stage of a battery and does not explicitly disclose the pressure of the activation step as set forth in the claim and further none of the applied references discloses nor render all of the features of amended claim 1 obvious.
A further search of the prior art did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725